Citation Nr: 1534603	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-25 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty in the United State Navy from December 1978 to December 1982, and from March 1983 to December 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for a hip disorder has been raised by the record in an October 2014 statement, but has not been adjudicated by the RO. Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 

FINDING OF FACT

The Veteran's currently diagnosed lumbar spine disorder was not present in service, was not manifested to a compensably disabling degree within the first year after discharge from service, and is not related to the events in the Veteran's active military service, including documented in-service back injuries or alleged asbestos exposure.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's October 2010 letter, provided before the initial adjudication of the service connection claim on appeal in April 2011, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the service connection issue on appeal.

As noted above, VA has obtained service treatment records and service personnel records.  It has afforded him opportunity to present testimony, written statements, and evidence.  The Veteran did not report to his scheduled Board videoconference hearing in July 2015.  The Veteran submitted multiple written statements pertaining to his claim.  

The Veteran was also provided with a VA examination in conjunction with the service connection claim on appeal in January 2011 to clarify the nature and etiology of his lumbar spine disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the medical examination obtained by VA in January 2011 was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board is cognizant that the Veteran was not provided an additional VA medical examination or opinion with respect to his assertions that his claimed lumbar spine disorder was due to alleged in-service asbestos exposure.  Here, an additional medical examination or opinion is not needed.  There is no evidence of record, other that the Veteran's assertions, that his claimed lumbar spine disorder was related to alleged asbestos exposure in service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the veteran's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain an additional medical examination or opinion in order to decide this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In written statements of record, the Veteran has asserted that he has a current lumbar spine disorder that began after injuries during drills, as well as due to alleged asbestos exposure during active service in the Navy.  

In December 1987, the Veteran filed a claim seeking entitlement to service connection for minor back problems that began in 1980.  In an April 1988 letter, the RO informed the Veteran that it could not grant his claim for disability benefits, as he failed to report for a scheduled VA examination. 

Thereafter, service treatment records and service personnel records relevant to the claim that had not been previously considered by the RO were associated with the record.  As these relevant service department records were not before the RO at the time of the original denial in 1988, the claim has been reconsidered on a de novo basis.  See 38 C.F.R. § 3.156(c) (2014); see also 38 C.F.R. § 3.156(b) (2014).

In the September 2010 claim, the Veteran reported that his back was injured during drills in Guantanamo Bay in Cuba in 1983.  He noted that it was recommended that he be admitted to the base hospital for tests and treatment but that his command refused to release him during the drills.  He further asserted that his back injury was related to asbestos exposure from shipboard insulation.  In an April 2011 rating decision, the RO denied the claim, indicating that evidence failed to show his current degenerative joint disease of the lumbosacral spine began during or was related to military service.  It was further noted that degenerative joint disease of the lumbosacral spine was not one of the conditions related to exposure to asbestos and that there was no evidence of compensable manifestations of arthritis of the lumbosacral spine within one year from discharge in 1987.

In February 2012, the Veteran filed a timely notice of disagreement with the denial of service connection.  In September 2013, the RO issued a statement of the case, and the Veteran perfected an appeal that same month.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system, except the prostate, are also associated with asbestos exposure.  Thus, persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  Medical nexus evidence is required in claims for asbestos-related diseases linked to alleged in-service asbestos exposure. VAOPGCPREC 4-2000; 65 Fed. Reg. 33,422 (2000). 

The Veteran's DD Form 214 for his first period of active service reveals that his military occupational specialty (MOS) was listed as MM (Machinist's Mate).  The Veteran's DD Form 214 for his second period of active service reveals that his MOS was listed as Correctional Counselor for a period of one year and as Corrections Specialist for a period of three years and two months.  

Service treatment records show complaints of back pain and conservative treatment for muscle strain and spasms.  In a June 1983 service treatment record, the Veteran reported straining his back while going over machinery in the engine room.  The examiner diagnosed lower back muscle strain.  In July 1984, the Veteran complained of mid back/lumbar pain after bowling.  The examiner diagnosed paraspinous muscle spasm.  In additional July 1984 treatment notes, the Veteran complained of low back pain.  It was noted that the Veteran injured his back bowling and that command would not pull him out during drills.  The examiner diagnosed lumbar sacral strain.  In a February 1985 treatment record, the Veteran complained of low back pain but denied trauma.  The examiner diagnosed paravertebral muscle spasm.  In October 1987, the Veteran complained of low back pain and the examiner diagnosed musculoskeletal low back pain.  The Veteran's November 1987 service separation examination report showed a normal clinical evaluation of the spine.   The Veteran also denied recurrent back pain in a November 1987 Report of Medical History.

In a January 2011 VA spine examination report, the Veteran asserted that his low back problems began in 1983 when he was performing casualty control drills in Cuba aboard the USS VOGE.  The Veteran reported that he twisted his back during a drill and the naval corpsman recommended a hospital evaluation, which was not allowed due to his ship's involvement in the drills.  He indicated that his back pain did improve somewhat after three days, but that he has had intermittent pain ever since and was placed on multiple episodes of light duty for back pain throughout the remainder of service.  He reported that he had no back problems prior to service and had no injuries since discharge.  

After reviewing the record, examining the Veteran, and considering the Veteran's statements, the examiner diagnosed degenerative joint disease of the lumbosacral spine.  The examiner then opined that the Veteran's degenerative joint disease of the lumbosacral spine was a result of chronic wear and tear over time and was "less likely as not" related to any injuries sustained during military service.  In the cited rationale, the examiner noted that review of service treatment records showed four separate complaints of lumbar pain during military service that were variously diagnosed as strain, spasm, and musculoskeletal pain.  It was noted that the Veteran was treated conservatively on all occasions and that the episodes were separated by periods of approximately seven months to one or two years, appearing to have been acute, transitory, and self-limiting.  The examiner highlighted that there was no record of any chronic ongoing back complaint that required repeated therapy during service.

Entitlement service connection for a lumbar spine disorder is not warranted.  Although the Veteran reported complaints of back pain on four occasions and was treated for strain and muscle spasm during active service, no back symptomatology was reported or noted at the time of the Veteran's separation from service in 1987.

Post-service medical evidence of record first showed findings of lumbosacral spine degenerative joint disease many years after the Veteran's separation from active service in 1987.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record reflects that degenerative joint disease of the lumbosacral spine was not manifested to a compensably disabling degree within the first year after the Veteran was discharged from active service in 1987.  

While post-service medical evidence of record clearly showed findings of a current lumbar spine disorder, the record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's lumbar spine disorder and events during his active military service, to include the alleged asbestos exposure, and neither the Veteran nor his representative has identified or alluded to the existence of any such opinion.  

The Veteran's statements that the claimed lumbar spine disorder is related to events during service, including back injuries during drills or alleged asbestos exposure from shipboard insulation, are not competent evidence, as they draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues and observable symptomatology, the etiology of the Veteran's lumbar spine disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for a lumbar spine disorder is not warranted, as evidence of record simply does not establish either on a direct or presumptive basis that any present lumbar spine disorder was related to the Veteran's active military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lumbar spine disorder, to include as due to alleged asbestos exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


